DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species II(a), claims 18-37, in the reply filed on May 5, 2022 is acknowledged.
Claims 32-37 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. There is no support in the elected embodiment of Figs. 17-24 for the claim limitations of "forming a plurality of semiconductor mesa structures inset into an inter-mesa dielectric layer", as recited in claim 32, and this feature is found on unelected embodiment of Figs. 25-32.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 10, 2020, November 19, 2021 and June 2, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "sidewall boundary" (claim 18); and "a plurality of sidewall boundaries (claim 24) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 18-31 are objected to because of the following informalities: inconsistent terminologies. Changing "the first and second layers" to "the first layer and the second layer" (claims 18, lines 6-7); "a larger band gap than" to "a band gap larger than" (claim 20, line 3; "the mesa structures" to "the plurality of mesa structures" (claim 25, line 10); "a smaller bandgap than" to "a bandgap smaller than" (claim 25, line 11); "a different semiconductor material than" to "a semiconductor material different than" (claim 27, line 5); "the first and second mesa structures" to "the first mesa structure and the second mesa structure" (claim 29, line 3); "the photodetectors" to "the plurality of photodetectors" (claim 30, line 3), are suggested. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no support in the specification for the claim limitation of "the first semiconductor layer and the semiconductor substrate are a different semiconductor material than the first semiconductor layer", as recited in claim 27 because the disclosure does not enable an artisan to make the first semiconductor layer being a different semiconductor material than itself. For examination purposes, the examiner has interpreted this limitation to mean that the second semiconductor layer and the semiconductor substrate each have a semiconductor material different than that of the first semiconductor layer. Clarification is requested.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitations of "the semiconductor layer and the dielectric layer directly contact at a sidewall boundary that extends in a closed path to surround and demarcate a mesa structure", as recited in claim 18, are unclear as to a sidewall boundary of which element applicant refers and as to which element extends in a closed path to surround and demarcate a mesa structure.
The claimed limitation of "the cap layer has a larger band gap than the semiconductor layer", as recited in claim 20, is unclear as to a band gap of the cap layer is larger than what of the semiconductor layer applicant refers.
The claimed limitation of "a plurality of sidewall boundaries", as recited in claim 24, is unclear as to whether said limitation is the same as or different from "a sidewall boundary", as recited in claim 18.
The claimed limitations of "the semiconductor layer and the dielectric layer directly contact at sidewall boundaries that surround and demarcate a plurality of mesa structures in a honeycomb pattern", as recited in claim 24, are unclear as to a sidewall boundary of which element applicant refers, as to which element surround and demarcate a plurality of mesa structures and as to which element in a honeycomb pattern.
The claimed limitation of "the first semiconductor layer has a smaller band gap than the semiconductor substrate", as recited in claim 25, is unclear as to a band gap of the first semiconductor layer is smaller than what of the semiconductor substrate applicant refers.
The claimed limitation of "the first semiconductor layer and the semiconductor substrate are a different semiconductor material than the first semiconductor layer", as recited in claim 27, is unclear as to what applicant means; and unclear how the first semiconductor layer can be a different semiconductor material than itself. For examination purposes, the examiner has interpreted this limitation to mean that the second semiconductor layer and the semiconductor substrate each have a semiconductor material different than that of the first semiconductor layer. Clarification is requested.
The claimed limitation of "individual top geometries", as recited in claim 29, is unclear as to whether said limitation is the same as or different from "individual top geometries", as recited in claim 28.
Claim 29 recites the limitation "the individual top geometry" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether said limitation is the same as or different from "individual top geometries", as recited in claim 28, line 2 and/or claim 29, line 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18, 19 and 21, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. (2013/0113061).
As for claim 18, Lai et al. show in Figs. 2-8 and related text a method for forming an image sensor 30, the method comprising: 
depositing a first layer (top portion of) 40 over a substrate (bottom portion of) 40 ([0011], lines 12-15); 
performing an etch selectively into the first layer to form one or more openings 110 in the first layer and exposing the substrate (Fig. 2); 
depositing a second layer 190 covering the first layer and filling the one or more openings, wherein one of the first and second layers is a dielectric layer and another one of the first and second layers is a semiconductor layer (Fig. 5; [0022]); 
performing a planarization into the second layer to localize the second layer to the one or more openings, wherein the semiconductor layer and the dielectric layer directly contact at a sidewall boundary that extends in a closed path to surround and demarcate a mesa structure (Fig. 6); 
and forming a photodetector 210 in the mesa structure (Fig. 7).

As for claim 19, Lai et al. show the one or more openings define a periodic pattern ([0010], lines 5-6).

As for claim 21, Lai et al. show the first layer is the semiconductor layer, and wherein the second layer is the dielectric layer ([0011], lines 12-15; [0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20, 22, 23, 25, 26, 28, 30 and 31, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (2013/0113061) in view of Adam et al. (2012/0319166).
As for claims 20, 22, 23, 25, 26 and 31, Lai et al. show in Figs. 2-8 and related text a method for forming an image sensor 30, the method comprising: 
depositing a first semiconductor layer (top portion of) 40 over a semiconductor substrate (bottom portion of) 40 ([0011], lines 12-15); 
patterning the first semiconductor layer to form a trench 110 extending through the first semiconductor layer to the semiconductor substrate and surrounding and demarcating a plurality of mesa structures (Fig. 2); 
depositing an inter-mesa dielectric layer 190 covering the first semiconductor layer and filling the trench (Fig. 5); 
performing a planarization into the inter-mesa dielectric layer until the first semiconductor layer is reached (Fig. 6); and 
forming a plurality of photodetectors 210 respectively in the mesa structures (Fig. 7). 
Lai et al. do not disclose epitaxially growing a cap layer on the semiconductor layer, wherein the cap layer has a larger band gap than the semiconductor layer (claim 20); the one or more openings extend into the substrate to a non-zero depth (claim 22); the substrate has a low absorption coefficient for infrared radiation compared to the semiconductor layer (claim 23); the first semiconductor layer has a smaller bandgap than the semiconductor substrate (claim 25); the first semiconductor layer comprises germanium, and wherein the semiconductor substrate is silicon (claim 26); and a height of the trench is greater than a height of the first semiconductor layer (claim 31).
Adam et al. teach in Figs. 1A and related text:
As for claim 20, epitaxially growing a cap layer 4 on the semiconductor layer 3, wherein the cap layer has a larger band gap than the semiconductor layer ([0028]; [0030]; Note: Si has a band gap larger than SiGe).

As for claim 22, the one or more openings 8 extend into the substrate 2a to a non-zero depth. 

As for claim 23, the substrate has a low absorption coefficient for infrared radiation compared to the semiconductor layer ([0028]; [0030]; Note: Si has absorption coefficient for infrared radiation lower than SiGe). 

As for claim 25, the first semiconductor layer has a smaller bandgap than the semiconductor substrate ([0028]; [0030]; Note: SiGe has a band gap smaller than Si).

As for claim 26, the first semiconductor layer comprises germanium, and wherein the semiconductor substrate is silicon ([0027]; [0030]).

As for claim 31, a height of the trench is greater than a height of the first semiconductor layer (Fig. 1A).
Lai et al. and Adam et al. are analogous art because they are directed to a device substrate including at least one epitaxial layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lai e al. with the specified feature(s) of Adam et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to epitaxially grow a cap layer on the semiconductor layer, wherein the cap layer having a larger band gap than the semiconductor layer; to include the one or more openings extending into the substrate to a non-zero depth; to include the substrate having a low absorption coefficient for infrared radiation compared to the semiconductor layer; to include the first semiconductor layer having a smaller bandgap than the semiconductor substrate; to include the first semiconductor layer comprising germanium, and wherein the semiconductor substrate being silicon; and to include a height of the trench being greater than a height of the first semiconductor layer, as taught by Lai et al., in Lai et al.'s device, in order to reduce stress, reduce a current leakage and enhance performance of the device.

As for claim 28, the combined device shows the mesa structures of the plurality of mesa structures have individual top geometries arranged in a periodic pattern (Lai: [01010], lines 5-6).

As for claim 30, the combined device shows forming an alternating stack 280 of wires and vias overlying and electrically coupled to the photodetectors (Lai: Fig. 8).

Claim(s) 24, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (2013/0113061) in view of Kubota et al. (2004/0160520).
Lai et al. disclosed substantially the entire claimed invention, as applied to claim 18 above, including the semiconductor layer and the dielectric layer directly contact at a plurality of sidewall boundaries that surround and demarcate a plurality of mesa structures in a pattern, and wherein the plurality of mesa structures includes the mesa structure (Fig. 7; [0010], lines 5-6).
Lai et al. do not disclose the pattern is a honeycomb pattern.
Kubuta et al. teach in Fig. 1 and related text a honeycomb pattern.
Lai et al. and Kubuta et al. are analogous art because they are directed to a image sensor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lai et al. with the specified feature(s) of Kubuta et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a honeycomb pattern, as taught by Kubuta et al., in Lai et al.'s device, in order to reduce size and improve the performance of the device. Furthermore, a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, the combined device shows the semiconductor layer and the dielectric layer directly contact at a plurality of sidewall boundaries that surround and demarcate a plurality of mesa structures in a honeycomb pattern.

Claim(s) 29, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (2013/0113061) and Adam et al. (2012/0319166) in view of Cazaux et al. (2018/0167606).
Lai et al. and Adam et al. disclosed substantially the entire claimed invention, as applied to claim 28 above, including the plurality of mesa structures comprises a first mesa structure and a second mesa structure, wherein the first and second mesa structures border each other and have individual top geometries (Lai: Fig. 7; [0010], lines 5-6).
Lai et al. and Adam et al. do not disclose the individual top geometries that are rectangular, wherein the individual top geometry of the first mesa structure has a greatest dimension in a first direction, and wherein the individual top geometry of the second mesa structure has a greatest dimension in a second direction transverse to the first direction
Cazaux et al. teach in Fig. 7C and related text individual top geometries that are rectangular, wherein the individual top geometry of a first structure has a greatest dimension in a first direction, and wherein the individual top geometry of a second structure has a greatest dimension in a second direction transverse to the first direction.
Lai et al., Adam et al. and Cazaux et al. are analogous art because they are directed to a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lai et al. and Adam et al. with the specified feature(s) of Cazaux et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include individual top geometries that are rectangular, wherein the individual top geometry of a first structure has a greatest dimension in a first direction, and wherein the individual top geometry of a second structure has a greatest dimension in a second direction transverse to the first direction, as taught by Cazaux et al., in Lai et al. and Adam et al.'s device, in order to reduce size and improve the performance of the device. Furthermore, a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, the combined device shows the first and second mesa structures border each other and have individual top geometries that are rectangular, wherein the individual top geometry of a first structure has a greatest dimension in a first direction, and wherein the individual top geometry of a second structure has a greatest dimension in a second direction transverse to the first direction.

Allowable Subject Matter
Claim 27 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of depositing a second semiconductor layer overlying the inter-mesa dielectric layer and the first semiconductor layer; wherein the second semiconductor layer and the semiconductor substrate having a semiconductor material is different than that of the first semiconductor layer", as recited in claim 27.
Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811